feb department of the treasur internal_revenue_service washington d c sin no third party contact xxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxx xxxxxxk xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxkxxxxxxxx ein xxxxxxxxxxx legend xxxxxxxxxxxxxxxxx xxxxxxxxxxx xxxxxxx t eo ra t a xxxxxxxxxxxxxxxxxxxxxxxkxxxxxxxxxxxxxxkxxxxkxxxkxxkxkxkxkxxkxxxkkx xxx kxxxkkxxxxxkxkxaxxxkxkx ax xk xxx kkk xxxxxxxxxxxxkxx x xxxxxxxxxxx y xxxxxxxxx dear applicant this is in reply to your letter of date requesting a set-aside ruling under sec_4942 of the internal_revenue_code in connection with a proposed grant to a you are a private_operating_foundation our records show you are recognized as exempt under sec_501 of the code and are classified as a private_operating_foundation under sec_4942 of the code ais recognized as exempt from federal_income_tax under sec_501 of the code and has been classified as a sec_509 and sec_170 a iii public charity you propose to make a grant of dollar_figurex to a over a year period of time at a rate of dollar_figurey per year a is a hospital which conducts research in furtherance of the care of children a will use the grant funds to recruit and compensate a prominent scientist in pediatric genetic research because of your other multi-year grant commitments you must pay out the proposed grant to aon a five year basis sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation for any taxable_year the term ‘undistributed income’ means the amount by which the distributable_amount exceeds the qualifying_distribution for a particular year sec_4942 g of the code defines qualifying_distribution as a any amount including that portion of reasonable and necessary expenses paid to accomplish one or more purposes described in sec_170 of the code other than any contribution to i an organization controlled directly and indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation except as provided in paragraph or ii a private_foundation which is not an operating_foundation as defined in subsection j except as provided in paragraph sec_4942 bxi of the code provides in pertinent part that an amount set_aside for a specific project which comes within one or more of the purposes described in sec_170 b may be treated as a qualifying_distribution if at the time of the set-aside the private_foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project a xxxxxxxxxxxxxxxxxxxaxx within five years and at the time of the set-aside the private_foundation establishes to the satisfaction of the secretary that the project is one which can better be accomplished by such set- aside than by an immediate payment of funds sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that an amount set_aside for a specific project that is for one or more charitable purposes may be treated as a qualifying_distribution in the year in which set_aside but not in the year in which actually paid if the requirements of sec_4942 and this paragraph b are satisfied the requirements of this paragraph are satisfied if the private_foundation establishes to the satisfaction of the commissioner that the amount set_aside will be paid for the specific project within months after it is set_aside and i the set-aside satisfies the suitability test described in subparagraph of this paragraph or ii with respect to a set-aside made in a taxable_year beginning after date the private_foundation satisfies the cash distribution test described in subparagraph of this paragraph section sec_3 a -3 b of the regulations provides that the suitability test is satisfied if the private_foundation establishes to the satisfaction of the commissioner that the specific project for which the amount is set_aside is one that can be better accomplished by the set-aside than by the immediate payment of funds specific projects that can be better accomplished by the use of a set-aside include but are not limited to projects in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments as defined in sec_4944 or where grants are made as part of a matching-grant program because a is an organization recognized as exempt from federal_income_tax under sec_501 of the code and is classified as a sec_509 and sec_170 iii public charity engaged in providing health care services we conclude that a grant to a would be a qualifying_distribution within the meaning of sec_4942 you applied for the commissioner's approval of the set-aside before the end of the taxable_year in which you proposed to set_aside dollar_figurey for payment to a to establish a chair in pediatric genetic research at a because of your many multi-year grant commitments you are not able to pay out the full grant of dollar_figurex in one tax_year based on the information provided we approve your set-aside for the year as a qualifying_distribution in addition we rule that your set-aside meets the requirements contained in sec_4942 of the code our approval of your set-aside is based on our understanding that the pediatric genetic orthopedic research at a can better be accomplished through a set-aside than through an immediate payment of funds and that the funds will be expended within months from the date of the set-aside as indicated in your letter under sec_53_4942_a_-3 of the regulations your proposed set-aside must be evidenced by the entry of a dollar amount on your books_and_records as a pledge or obligation to be paid at a xxxxxxxxxxxxxxxxxxxxx future date or dates any amount which is set_aside shall be taken into account for purposes of determining your minimum_investment_return under sec_53_4942_a_-2 c of the regulations and any income attributable to such set-aside shall be taken into account in computing adjusted_net_income under sec_53_4942_a_-2 accordingly based upon the information furnished we approve the set-aside to a we are informing your key district_director of this action please keep this letter as part of your permanent records f you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling letter is directed only to the organization that requested it sec_6110 k of the code provides that it may not be used or cited as precedent we are sending a copy of this ruling letter to your key district_director sincerely yours raber co ven a robert c harper jr manager exempt_organizations technical group ep
